COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 TEXAS TECH UNIVERSITY HEALTH                               No. 08-12-00271-CV
 SCIENCES CENTER,                              §
                                                               Appeal from the
                  Appellant,                   §
                                                          County Court at Law No. 5
 v.                                            §
                                                          of El Paso County, Texas
                                               §
 GLORIA J. TRUJILLO,                                       (TC# 2011-DCV-10381)
                                               §
                  Appellee.
                                      JUDGMENT

       The Court has considered this cause on the Joint motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2013.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.